Exhibit 10.1

EXECUTION COPY

PNC BANK, NATIONAL ASSOCIATION

2100 Ross Avenue, Suite 1850

Dallas, Texas 75201

March 16, 2017

CJ Holding Co.

3990 Rogerdale

Houston, Texas 77042

Attention: Mark Cashiola

     Chief Financial Officer

 

  Re: Revolving Credit and Security Agreement, dated as of January 6, 2017 (as
amended, supplemented, amended and restated or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”), by and among C&J Energy
Services, Inc., a corporation organized under the laws of the State of Delaware
(“Holdings”), CJ Holding Co., a corporation organized under the laws of the
State of Delaware (“CJ Holding”), the other Subsidiaries of Holdings from time
to time party thereto as borrowers (together with Holdings and CJ Holding,
collectively, the “Borrowers”), the financial institutions which are now or
which hereafter become a party thereto (collectively, the “Lenders” and
individually a “Lender”) and PNC Bank, National Association, as agent for
Lenders (in such capacity, the “Agent”). Capitalized terms used herein but not
defined herein shall have the same meaning as set forth in the Existing Credit
Agreement.

Dear Mr. Cashiola:

The Borrower, the Required Lenders and the Agent party hereto desire to amend
the Credit Agreement as set forth in this letter agreement (this “Letter
Agreement”). Therefore, in consideration of the foregoing, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree that,
effective as of the date hereof, the definition of “Permitted Growth CapEx
Amount” appearing in Section 1.2 of the Credit Agreement is hereby amended by
deleting the reference to “$25,000,000” in the chart appearing in such
definition and inserting a reference to “$60,000,000” in its place.

All of the representations and warranties made by the Borrowers in or pursuant
to the Credit Agreement (after giving effect to this Letter Agreement) and the
Other Documents are true and correct in all material respects (without
duplication of any materiality or Material Adverse Effect qualifiers) on and as
of the date hereof as if made on and as of the date hereof (except to the extent
any such representation or warranty expressly relates only to any earlier and/or
specified date).

This Letter Agreement and the actions taken hereby shall not impair, prejudice
or otherwise adversely affect Agent’s rights at any time to exercise any right,
privilege or remedy in connection with any present or future Default or Event of
Default with respect to the Credit Agreement or any Other Documents. No Borrower
shall be entitled to rely upon any verbal statements made or purported to be
made by or on behalf of Agent in connection with any alleged agreement by Agent
to refrain from exercising any of its rights. Agent and the Borrowers hereby
agree that (i) this Letter Amendment shall constitute an “Other Document” and
(ii) the Credit Agreement and the Other Documents shall remain in full force and
effect except as specifically modified hereby.

 

C&J Energy Services Letter Amendment (First Amendment)



--------------------------------------------------------------------------------

Agent expressly reserves all of its rights and remedies under the Credit
Agreement and any Other Documents and otherwise in connection with any present
or future Default or Event of Default thereunder, and all of the terms and
conditions of the Credit Agreement any Other Documents shall remain and continue
in full force and effect except as amended hereby. Any failure or delay by Agent
in exercising any such rights and remedies shall not impair, prejudice or
otherwise adversely affect Agent’s right to exercise them in the future, and
shall not constitute a modification thereof or of any of the terms and
conditions of the Credit Agreement or any Other Documents.

Each of the undersigned hereby agrees that this Letter Amendment may be executed
in one or more counterparts, each of which when so executed, shall be deemed to
be an original, but all of which, when taken together, shall constitute one and
the same instrument.

[Signature pages follow]

 

C&J Energy Services Letter Amendment (First Amendment)   2   



--------------------------------------------------------------------------------

Sincerely,

PNC BANK, NATIONAL ASSOCIATION,

  as Agent and a Lender

By:  

/s/ Renae Sinclair

  Name: Renae Sinclair   Title: Vice President

[SIGNATURE PAGE TO LETTER AMENDMENT (FIRST AMENDMENT)]



--------------------------------------------------------------------------------

AGREED AND ACCEPTED AS OF THE   DATE FIRST ABOVE WRITTEN:

C&J ENERGY SERVICES, INC.,

  as Holdings and as a Borrower

By:  

    /s/ Danielle Hunter

  Name:   Danielle Hunter   Title:   Executive Vice President, General Counsel
Chief Risk and Compliance Officer and Corporate Secretary CJ HOLDING CO. BLUE
RIBBON TECHNOLOGY, INC. C&J SPEC-RENT SERVICES, INC. C&J WELL SERVICES, INC. KVS
TRANSPORTATION, INC. TIGER CASED HOLE SERVICES, INC.

TOTAL E&S INC.,

  each as a Borrower

By:  

    /s/ Danielle Hunter

  Name:   Danielle Hunter   Title:   Executive Vice President, General Counsel
and Chief Risk Officer ESP COMPLETION TECHNOLOGIES LLC, as a Borrower By:  

    /s/ Danielle Hunter

  Name:   Danielle Hunter   Title:   Executive Vice President and General
Counsel TELLUS OILFIELD INC., as a Borrower By:  

    /s/ Danielle Hunter

  Name:   Danielle Hunter   Title:   Executive Vice President, General Counsel
and Chief Risk Officer

[SIGNATURE PAGE TO LETTER AMENDMENT (FIRST AMENDMENT)]